STATEMENT OF ADDITIONAL INFORMATION September 1, 2015, as revised or amended October 1, 2015, October 6, 2015, November 12, 2015, December 31, 2015, February 1, 2016, March 1, 2016, April 29, 2016 and August 1, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Alternative Diversifier Strategies Fund DADSF Class A/DRNAX October 31 st March 1 st Class C/DRNCX Class I/DRNIX Class Y/DRYNX Dreyfus Emerging Markets Debt U.S. Dollar Fund DEMDUSDF Class A/DMEAX October 31 st March 1 st Class C/DMMCX Class I/DMEIX Class Y/DMEYX Dreyfus Global Emerging Markets Fund DGEMF Class A/DGEAX October 31 st March 1 st Class C/DGECX Class I/DGIEX Class Y/DGEYX Dreyfus Select Managers Long/Short Fund DSMLSF Class A/DBNAX October 31 st March 1 st Class C/DBNCX Class I/DBNIX Class Y/DBNYX Dreyfus Yield Enhancement Strategy Fund DYESF Class A/DABMX October 31 st March 1 st Class C/DABLX Class I/DABKX Class Y/DABJX Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31 st April 29 th Class C/FRSCX Class F/FRSPX Class I/FRSRX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30 th February 1 st Class C/DBECX Class I/SBCEX Class Y/SBYEX Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30 th February 1 st GRP5-SAI-0816 Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Class Y/SSYGX Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAX September 30 th August 1 st Class C/BOSCX Class I/STSVX Class Y/BOSYX Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30 th February 1 st Class C/DBMCX Class I/SDSCX Class Y/DBMYX Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30 th February 1 st Class C/NIECX Class I/SNIEX Class Y/NIEYX Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31 st April 29 th Class C/DHGCX Class I/SDGIX Class Y/DSDYX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30 th February 1 st Class C/DSDCX Class I/SDITX Class Y/SDYTX The Dreyfus/Laurel Funds, Inc. DLFI General AMT-Free Municipal Money Market Fund ** GAMTFMMMF Class A/DLTXX November 30 th March 1 st Class B/DMBXX Dreyfus Class/DLRXX Dreyfus BASIC S&P 500 Stock Index Fund DBSPSIF DSPIX October 31 st March 1 st Dreyfus Bond Market Index Fund DBMIF BASIC Shares/DBIRX October 31 st March 1 st Investor Shares/DBMIX Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31 st December 31 st Class C/DPECX Class I/DPERX Dreyfus Disciplined Stock Fund DDSF DDSTX October 31 st March 1 st Dreyfus Floating Rate Income Fund DFRIF Class A/DFLAX August 31 st December 31 st Class C/DFLCX Class I/DFLIX Class Y/DFLYX Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31 st March 1 st Class C/DSTCX Class I/DSTRX Class Y/DSTYX Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31 st March 1 st Class C/DPTAX Class I/DPTRX General Treasury and Agency Money Market Fund ** GTAMMF Class A/DUIXX November 30 th March 1 st Class B/DABXX December 31 st Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Class/DUTXX March 1 st The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31 st October 1 st Class C/DDBCX Class I/DDBIX Class Y/DDBYX Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31 st October 1 st Class C/DQICX Class I/DQIRX Class Y/DQIYX Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31 st March 1 st Class C/DEQCX Class I/DQEIX Class Y/DEQYX Dreyfus High Yield Fund DHYF Class A/DPLTX December 31 st April 29 th Class C/PTHIX Class I/DLHRX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31 st March 1 st Class C/DIBCX Class I/DIBRX Class Y/DIBYX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended May 31 st , "last fiscal year" means the fiscal year ended in 2015. ** Through October 31, 2015, the fund’s fiscal year end was October 31 st . TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-14 Manager's and Sub-Advisers' Compensation I-14 Compliance Services I-18 ADMINISTRATION COMPENSATION I-19 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-19 OFFERING PRICE I-25 RATINGS OF CORPORATE DEBT SECURITIES I-27 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-27 RATINGS OF MUNICIPAL OBLIGATIONS I-28 SECURITIES OF REGULAR BROKERS OR DEALERS I-28 COMMISSIONS I-30 PORTFOLIO TURNOVER VARIATION I-32 SHARE OWNERSHIP I-33 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-2 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-3 TeleTransfer Privilege II-4 Wire Redemption Privilege II-4 Information Pertaining to Redemptions II-4 SHAREHOLDER SERVICES II-4 Fund Exchanges II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-6 Shareholder Services Agreement II-10 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-29 INVESTMENT RESTRICTIONS II-32 Fundamental Policies II-32 Nonfundamental Policies II-39 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-43 DIVIDENDS AND DISTRIBUTIONS II-46 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-46 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-48 ADMINISTRATION ARRANGEMENTS II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-48 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-2 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-6 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-9 Class C III-9 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-10 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-11 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-12 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-15 Dreyfus Auto-Exchange Privilege III-15 Dreyfus Automatic Asset Builder ® III-15 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-16 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-16 Retirement Plans and IRAs III-17 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-17 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-18 Equity Securities III-18 Common Stock III-18 Preferred Stock III-19 Convertible Securities III-19 Warrants III-20 IPOs III-20 Fixed-Income Securities III-20 U.S. Government Securities III-22 Corporate Debt Securities III-22 Ratings of Securities; Unrated Securities III-22 High Yield and Lower-Rated Securities III-23 Zero Coupon, Pay-In-Kind and Step-Up Securities III-24 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Loans III-26 Participation Interests and Assignments III-29 Mortgage-Related Securities III-29 Asset-Backed Securities III-34 Collateralized Debt Obligations III-34 Municipal Securities III-34 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-40 Real Estate Investment Trusts (REITs) III-40 Money Market Instruments III-40 Bank Obligations III-41 Repurchase Agreements III-41 Commercial Paper III-41 Foreign Securities III-41 Emerging Markets III-42 Certain Asian Emerging Market Countries III-43 Investing in Russia and other Eastern European Countries III-43 Depositary Receipts and New York Shares III-44 Sovereign Debt Obligations III-44 Eurodollar and Yankee Dollar Investments III-46 Investment Companies III-46 Private Investment Funds III-46 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-46 Exchange-Traded Notes III-47 Master Limited Partnerships (MLPs) III-47 MLP Common Units III-48 MLP Subordinated Units III-48 MLP Convertible Subordinated Units III-48 MLP Preferred Units III-49 MLP General Partner Interests III-49 MLP Debt Securities III-49 Equity and Debt Securities Issued by Affiliates of MLPs III-49 MLP I-Shares III-49 PIPEs III-50 Derivatives III-50 Risks III-50 Specific III-52 Futures Transactions III-52 Options III-54 Swap Transactions III-54 Contracts for Difference III-57 Credit Linked Securities III-57 Credit Derivatives III-57 Structured Securities and Hybrid Instruments III-58 Exchange-Linked Notes III-58 Participation Notes III-58 Custodial Receipts III-59 Combined Transactions III-59 Future Developments III-59 Foreign Currency Transactions III-59 Commodities III-60 Short-Selling III-61 Lending Portfolio Securities III-61 Borrowing Money III-62 Borrowing Money for Leverage III-62 Reverse Repurchase Agreements III-62 Forward Commitments III-62 Forward Roll Transactions III-63 Illiquid Securities III-63 Illiquid Securities Generally III-63 Section 4(2) Paper and Rule 144A Securities III-63 Non-Diversified Status III-64 Cyber Security Risk III-64 Investments in the Technology Sector III-64 Investments in the Real Estate Sector III-65 Investments in the Infrastructure Sector III-65 Investments in the Natural Resources Sector III-66 Money Market Funds III-66 Ratings of Securities III-66 Treasury Securities III-67 U.S. Government Securities III-67 Repurchase Agreements III-67 Bank Obligations III-68 Bank Securities III-69 Floating and Variable Rate Obligations III-69 Participation Interests III-69 Asset-Backed Securities III-69 Commercial Paper III-69 Investment Companies III-69 Foreign Securities III-70 Municipal Securities III-70 Derivative Products III-70 Stand-By Commitments III-70 Taxable Investments (municipal or other tax-exempt funds only) III-70 Illiquid Securities III-70 Borrowing Money III-70 Reverse Repurchase Agreements III-71 Forward Commitments III-71 Interfund Borrowing and Lending Program III-71 Lending Portfolio Securities III-71 RATING CATEGORIES III-71 S&P III-71 Long-Term Issue Credit Ratings III-71 Short-Term Issue Credit Ratings III-72 Municipal Short-Term Note Ratings Definitions III-73 Moody's III-73 Long-Term Obligation Ratings and Definitions III-73 Short-Term Ratings III-74 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-74 Fitch III-75 Corporate Finance Obligations — Long-Term Rating Scales III-75 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-76 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-76 DBRS III-77 Long Term Obligations III-77 Commercial Paper and Short Term Debt III-78 ADDITIONAL INFORMATION ABOUT THE BOARDS III-78 Boards' Oversight Role in Management III-78 Board Composition and Leadership Structure III-79 Additional Information About the Boards and their Committees III-79 MANAGEMENT ARRANGEMENTS III-79 The Manager III-79 Sub-Advisers III-80 Portfolio Allocation Manager III-81 Portfolio Managers and Portfolio Manager Compensation III-81 Certain Conflicts of Interest with Other Accounts III-88 Code of Ethics III-90 Distributor III-90 Transfer and Dividend Disbursing Agent and Custodian III-91 Annual Anti-Money Laundering Program Review III-91 Funds' Compliance Policies and Procedures III-91 Escheatment III-91 DETERMINATION OF NAV III-92 Valuation of Portfolio Securities (funds other than money market funds) III-92 Valuation of Portfolio Securities (money market funds only) III-93 Calculation of NAV III-93 Expense Allocations III-93 NYSE and Transfer Agent Closings III-93 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-93 Funds other than Money Market Funds III-94 Money Market Funds III-94 TAXATION III-94 Taxation of the Funds (Funds other than the MLP Fund) III-95 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-96 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-98 PFICs III-100 Non-U.S. Taxes (Funds other than the MLP Fund) III-100 Foreign Currency Transactions III-101 Financial Products III-101 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-101 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-101 Inflation-Indexed Treasury Securities III-101 Certain Higher-Risk and High Yield Securities III-102 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-102 Investing in Mortgage Entities (Funds other than the MLP Fund) III-103 Fund Subsidiary (Dynamic Total Return Fund only ) III-103 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-104 Backup Withholding III-104 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-104 Federal Income Taxation of the MLP Fund III-105 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-106 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-108 The Hiring Incentives to Restore Employment Act III-109 Possible Legislative Changes III-110 Other Tax Matters III-110 PORTFOLIO TRANSACTIONS III-110 Trading the Funds' Portfolio Securities III-110 Soft Dollars III-112 IPO Allocations III-113 DISCLOSURE OF PORTFOLIO HOLDINGS III-114 Policy III-114 Disclosure of Portfolio Holdings III-114 Disclosure of Portfolio Characteristics III-114 Distribution of Portfolio Holdings III-114 CCO Approvals; Board Reporting III-115 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-115 Proxy Voting By Dreyfus III-116 Summary of BNY Mellon's Proxy Voting Guidelines III-117 Voting Proxies of Designated BHCs III-124 Summary of the ISS Guidelines III-125 ISS Global Voting Principles III-125 Accountability III-125 Stewardship III-125 Independence III-126 Transparency III-126 Regional Policy and Principles – Americas III-126 Regional Policy and Principles – Europe, Middle East and Africa III-130 Regional Policy and Principles – Asia-Pacific III-131 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-136 Massachusetts Business Trusts III-136 Fund Shares and Voting Rights III-136 GLOSSARY III-136 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995-present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011-present) Annaly Capital Management, Inc., Director (2014-present) Kenneth A. Himmel Board Member President and CEO, Related Urban Development, a real estate development company (1996-present) CEO, American Food Management, a restaurant company (1983-present) President and CEO, Himmel & Company, a real estate development company (1980-present) Managing Partner, Gulf Related, an international real estate development company (2010-present) N/A Stephen J. Lockwood Board Member Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993-present) N/A I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) 1 Each of the board members serves on the board's audit, nominating and litigation committees. Mses. Watson and Wiley and Mr. Lockwood serve on the board's compensation committee. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich Kenneth A. Himmel Stephen J. Lockwood Roslyn M. Watson Benaree Pratt Wiley DLFI 1999 2012 1993 1993 1993 1998 DLFT 1999 2012 1988 1993 1992 1998 DIF 2008 2011 2008 2008 2008 2008 DFI 2009 2011 2009 2009 2009 2009 DBNYMFI 2013 2013 2013 2013 2013 2013 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over fifteen years. Ms. Bovich has been in the asset management business for 40 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for 20 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. I-2 · Francine J. Bovich – Ms. Bovich currently also serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College's endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Kenneth A. Himmel – Mr. Himmel has over 30 years' experience as a business entrepreneur, primarily focusing on real estate development. Mr. Himmel is President and Chief Executive Officer of Related Urban Development, a leading developer of large-scale mixed-use properties and a division of Related Companies, L.P., and a Managing Partner of Gulf Related, a real estate development joint venture between Related Companies, L.P. and Gulf Capital. · Stephen J. Lockwood – Mr. Lockwood's business experience of over 40 years includes being a Board member and/or officer of various financial institutions, including insurance companies, real estate investment companies and venture capital firms. Mr. Lockwood serves as Managing Director and Chairman of the Board of Stephen J. Lockwood and Company LLC, a real estate investment company. Mr. Lockwood was formerly the Vice Chairman and a member of the Board of Directors of HCC Insurance Holdings, Inc., a NYSE-listed insurance holding company. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc. (emeritus), Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts, and she has served on the boards of several public companies and charitable organizations. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: I-3 Fund Audit Nominating Compensation Litigation Pricing DBNYMFI 3 0 1 0 0 DLFI (8/31 fiscal year end) 3 0 0 0 0 DLFI (10/31 fiscal year end) 3 0 1 0 0 DLFI (11/30 fiscal year end) 3 0 1 0 0 DLFT (5/31 fiscal year end) 3 0 0 0 1 DLFT (10/31 fiscal year end) 3 0 1 0 0 DLFT (12/31 fiscal year end) 3 0 1 0 0 DIF (9/30 fiscal year end) 3 0 0 0 0 DIF (12/31 fiscal year end) 3 0 1 0 0 DFI 3 0 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds, in each case as of December 31, 2015. Fund Joseph S.
